DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 11, 13, 18, 24-31, and 38-42 are pending. 
3.	Claims 11, 13, 18, and 24-31 are examined. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Election/Restrictions
5.	Applicant’s election of Group II, claims 10, 11, 13, 15, and 18, in the reply filed on October 9, 2020 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the instant amendments, Applicant added new claims 38-42, directed to a method for controlling undesired vegetation.  In the Restriction Requirement issued on April 3, 2020, the new claims would have been included in a separate group, Group IV, distinct from the elected one.  For this reason, new claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Claims 11, 13, 18, and 24-31 are examined. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 11, 13, 18, and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-8, and 25-37 of U.S. Patent No. 10,041,087.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims of the patent are drawn to an isolated nucleic acid encoding a mutant PPO enzyme having an amino acid substitution at position corresponding to position Leu397 of SEQ ID NO: 2 and an amino acid substitution corresponding to position Phe420 of SEQ ID NO: 2, wherein the amino acid at position Leu397 is substituted with aspartate, glutamate, or glutamine, and the amino acid at position Phe420 is substituted with valine or methionine.  The claims of the patent are drawn to a plant cell and plant expressing a nucleic acid that produces said mutant PPO enzyme, and to a seed produced by said plant.  SEQ ID NO: 2 of the patent has 100% sequence identity to SEQ ID NO: 2 of the instant claims (see Sequence Search results for SEQ ID NO: 2 against the issued patents database). 
Given the overlap in the claimed subject matter, the claims of the patent make obvious the isolated nucleic acid, the plant, and seed of the instant claims. 

8.	Claims 11, 13, 18, and 24-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 18, and 24-31 of copending Application No. 16/129,379 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each.  
The claims of the co-pending application are drawn to an isolated nucleic acid encoding a mutant PPO enzyme comprising an amino acid substitution at position corresponding to position Leu397 of SEQ ID NO: 2 and an amino acid substitution corresponding to position Phe420 of SEQ ID NO: 2, wherein the amino acid at position Leu397 is substituted with aspartate, glutamate, or glutamine, and the amino acid at position Phe420 is substituted with valine or methionine.  The claims of the co-pending application are drawn to a plant cell and plant expressing a nucleic acid that produces said mutant PPO enzyme, and to a seed produced by said plant.  SEQ ID NO: 2 of the co-pending application has 100% sequence identity to the SEQ ID NO: 2 of the instant claims (see Sequence Search results for SEQ ID NO: 2 against the published applications database). 
The instant claims differ from the claims of the co-pending application in that the instant claims require that the claimed mutant PPO be a variant of SEQ ID NO: 46 and have at least 75% identity thereto, whereas the claims of the co-pending application require that the variant have at least 75% sequence identity to SEQ ID NO: 2.  The alignment of the instant SEQ ID NO: 46 against SEQ ID NO: 2 of the co-pending application shows 58% sequence identity and is set forth below:

Score
Expect
Method
Identities
Positives
Gaps
Frame
578 bits(1489)
0.0()
Compositional matrix adjust.
292/501(58%)
372/501(74%)
12/501(2%)



Query  1    MAASDDPRGGRSVAVVGAGVSGLAAAYRLRKRGVQVTVFEAADRAGGKIRTNSEGGFIWD  60
            ++  ++P   + VAVVGAGVSGLAAAY+L+  G+ VT+FEA  RAGGK++T  + GFIWD
Sbjct  34   ISEREEPTSAKRVAVVGAGVSGLAAAYKLKSHGLSVTLFEADSRAGGKLKTVKKDGFIWD  93

Query  61   EGANTMTESELEASRLIDDLGLQGKQQYPNSQHKRYIVKDGAPTLIPSDPIALMKSTVLS  120
            EGANTMTESE E S LIDDLGL+ KQQ P SQ+KRYI +DG P L+PS+P AL+ S +LS
Sbjct  94   EGANTMTESEAEVSSLIDDLGLREKQQLPISQNKRYIARDGLPVLLPSNPAALLTSNILS  153

Query  121  TKSKLKLFLEPFLYEKSSRRTSGKVSDEHLSESV-IFLCICRDNQVVDYLIDPFVAGTSG  179
             KSKL++ LEPFL+ K     + ++SDEH+ ESV  F       + VDY+IDPFVAGT G
Sbjct  154  AKSKLQIMLEPFLWRK---HNATELSDEHVQESVGEFFERHFGKEFVDYVIDPFVAGTCG  210

Query  180  GDPESLSIRHAFPALWNLENKYGSVIAGAILSKLSTKGDSVKTGGASPGKGRNKRVSFSF  239
            GDP+SLS+ H FP +WN+E ++GSV AG I S L +K +  K G  +  K    R SFSF
Sbjct  211  GDPQSLSMHHTFPEVWNIEKRFGSVFAGLIQSTLLSKKE--KGGENASIKKPRVRGSFSF  268

Query  240  HGGMQSLIDALHNEVGDGNVKLGTEVLSLACCCDGVSSSGGWSISVDSKDAKGKDLRKNQ  299
             GGMQ+L+D +  ++G+  +KL  EVLSL+    G+ S G WS+S  S +       ++Q
Sbjct  269  QGGMQTLVDTMCKQLGEDELKLQCEVLSLSYNQKGIPSLGNWSVSSMSNNTS-----EDQ  323

Query  300  SFDAVIMTAPLSNVQRMKFTKGGVPFVLDFLPKVDYLPLSLMVTAFKKEDVKKPLEGFGA  359
            S+DAV++TAP+ NV+ MK  K G PF LDF+P+V Y+PLS+M+TAFKK+ VK+PLEGFG 
Sbjct  324  SYDAVVVTAPIRNVKEMKIMKFGNPFSLDFIPEVTYVPLSVMITAFKKDKVKRPLEGFGV  383

Query  360  LIPYKEQQKHGLKTLGTLFSSMMFPDRAPNDQYLYTSFIGGSHNRDLAGAPTAILKQLVT  419
            LIP KEQ  +GLKTLGTLFSSMMFPDRAP+D  L+T+F+GGS NR LA A T  LKQ+V+
Sbjct  384  LIPSKEQH-NGLKTLGTLFSSMMFPDRAPSDMCLFTTFVGGSRNRKLANASTDELKQIVS  442

Query  420  SDLRKLLGVEGQPTFVKHVHWRNAFPLYGQNYDLVLEAIA KMENNLPGFFYAGNNKDGLA  479
            SDL++LLG E +P+FV H+ W NAFPLYG NYD VL AI KME +LPGFFYAGN+K GL+
Sbjct  443  SDLQQLLGTEDEPSFVNHLFWSNAFPLYGHNYDSVLRAIDKMEKDLPGFFYAGNHKGGLS  502

Query  480  VGNVIASGSKAADLVISYLES  500
            VG  +ASG KAA+LVISYL+S
Sbjct  503  VGKAMASGCKAAELVISYLDS  523

Given that a variant of the instant claims can have only 75% sequence identity to SEQ ID NO: 46, while the variant of the co-pending claims can have only 75% identity to SEQ ID NO: 2, the 58% identity between SEQ ID NO: 46 and 2 themselves indicates that the genus of the PPO variants of the co-pending claims overlaps with the genus of the instant application.  Given that the substitutions in both applications are identical (and are both recited relative to SEQ ID NO: 2), the claims of the co-pending application make obvious the invention of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Subject Matter Free of the Prior Art
9.	A nucleic acid encoding a mutated PPO enzyme comprising the two claimed substitutions - one at position Leu397 the other one at position Phe420, relative to SEQ ID NO: 2 - appears free of the prior art.  The closest prior art is Li et al (Pest Manag. Sci. (2005) 61:277-285), which teaches Arabidopsis plants expressing a double-mutated PPO, comprising a substitution at positions Y426 (corresponding to position F420) and S305 (see pg. 279, both col.), but does not teach the instantly claimed double-mutant. 
Conclusion
10.	No claims are allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662